      Case: 1:19-cv-08011 Document #: 31 Filed: 09/08/20 Page 1 of 2 PageID #:141




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 ANTONIA MENDOZA,
                                                            No. 19 cv 08011
                                 Plaintiff,

 v.

 FELIPE VALDIVIA, ALFREDO                                    Judge Robert Gettleman
 VALDIVIA, and ARTURO VALDIVIA,

                                Defendants.


                                  FINAL JUDGMENT ORDER

         This action coming before the Court for prove-up and entry of judgment, Plaintiff’s

Motion for Default Judgment as to All Defendants having been granted by this Court on July 8,

2020, IT IS HEREBY ORDERED THAT:

      1. Final judgment is hereby entered in favor of Plaintiff Antonia Mendoza, and against

         Defendants, FELIPE VALDIVIA, ALFREDO VALDIVIA, and ARTURO VALDIVIA,

         (“Defendants”) in the amount of $270,503.00 (the “Judgment Amount”) on Plaintiffs’

         claims for unpaid wages and liquidated damages under the Illinois Minimum Wage Law

         (IMWL), 820 ILCS 105.

      2. The Judgment Amount was calculated as follows:

             a. Unpaid wages and damages totaling $247,198, consisting of the difference

                 between minimum wage and wage paid.

             b. Attorney’s fees totaling $23,305.00, consisting of $23,305.00 in attorneys’ fees

                 and incurred by Plaintiffs to Beyond Legal Aid.
    Case: 1:19-cv-08011 Document #: 31 Filed: 09/08/20 Page 2 of 2 PageID #:142




   3. The Judgment Amount shall accrue post-judgment interest at a rate of nine percent (9%)

       per annum in accordance with 735 Ill. Comp. Stat. 5/2-1303.

   4. Final judgment is hereby entered in favor of Plaintiff and against Defendants on

       Plaintiff’s Complaint.



                                                   Entered: ___________________________
                                                           Robert W. Gettleman
                                                          U.S. District Court Judge

Dated this 8th day of September, 2020




                                              2
